DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Oath/Declaration
The receipt of Oath/Declaration is acknowledged.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/08/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of reference of the cited document(s) on page(s) 1-3 of the specification.
Drawings
The drawing(s) filed on 07/08/2019 are accepted by the Examiner.
Status of Claims
Claims 1-14 are pending in this application.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a display section” in claim(s) 1.
“a display control section that displays” in claim(s) 1-12.
“a display means” in claim(s) 14. 
“a display control means for displaying” in claim(s) 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
 (a)	Claim(s) 1: ‘a display section’ corresponds to Fig. 2 – element 26. The operation section 26 receives various operations from the user. The operation section 26 includes a touch screen. Software buttons that are used by the user to operate the image forming device 12 are displayed on the touch screen. The control section 22 displays the software buttons on the touch screen by executing a process program stored in the ROM 16 or the HDD 20 […] the operation section 26 includes a display 
(b)	Claim(s) 1-12: ‘a display control section that displays’ corresponds to Fig. 2 – element 32. The display control section 32 displays the application screen and the software buttons on the touch screen of the operation section 26. The display control section 32 includes an application display control section and a shortcut menu display control section as functional modules. The application display control section is a module that executes display control such as switching between applications, and starts and displays a corresponding application on the touch screen upon receiving a notification of an operation on the touch screen of the operation section 26, Applicant Pub ¶ [0038].
(c)	Claim(s) 14: ‘a display means’ corresponds to Fig. 2 – element 26. The operation section 26 receives various operations from the user. The operation section 26 includes a touch screen. Software buttons that are used by the user to operate the image forming device 12 are displayed on the touch screen. The control section 22 displays the software buttons on the touch screen by executing a process program stored in the ROM 16 or the HDD 20 […] the operation section 26 includes a display section such as a touch screen and an input section. The input section includes hardware buttons and software buttons displayed on the touch screen. The display section 22 includes a display control section 32, an application management section 34, 
(d)	Claim(s) 14: ‘a display control means for displaying’ corresponds to Fig. 2 – element 32. The display control section 32 displays the application screen and the software buttons on the touch screen of the operation section 26. The display control section 32 includes an application display control section and a shortcut menu display control section as functional modules. The application display control section is a module that executes display control such as switching between applications, and starts and displays a corresponding application on the touch screen upon receiving a notification of an operation on the touch screen of the operation section 26, Applicant Pub ¶ [0038].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0360051 A1 Santillan et al. (hereinafter referred to as “Santillan”) in view of US 2018/0324567 A1 “Mao”.
With respect to claim 1, Santillan discloses a display apparatus (Para [0047]; Fig. 2 – wherein operation/display portion 2 includes a touch panel unit 20 that includes a panel 20p which serves as both a screen display portion and an operation portion) comprising: 
a display section (Fig. 2 – wherein operation/display portion 2); and 
a display control section that displays (Para [0047]; Fig. 7 – element 2; wherein a touch panel unit 20 that includes a panel 20p which serves as both a screen display portion and an operation portion as further illustrated in Fig. 7 list of application program displayed) a list of application programs in a shortcut menu (Para [0085]; Fig. 12 and Fig. 13 – wherein upon detecting that a predetermined shortcut call operation was performed on the touch panel unit 20 that was displaying the standard menu screen g1, the main control portion 1 causes the touch panel unit 20 to display a shortcut menu screen g2 and further illustrated in Fig. 13 – wherein shortcut menu screen g2 include a list of application programs g20) in a case where a user performs a specific screen operation on a desired screen displayed on the display section (Para [0086]; wherein the shortcut call operation is a predetermined gesture operation that is performed on the touch panel unit 20 that is displaying the standard menu screen g1. The gesture operation is a touch operation performed on the touch panel unit 20, the touch operation changing in time series {Interpretation: The gesture operation performed by the user corresponds to the claimed ‘user performs a specific screen operation on a desired screen’}).
However, Santillan fails to explicitly disclose the application programs having user notification information at a time of the operation.
Mao, working in the same field of endeavor, recognizes this problem and teaches the application programs having user notification information at a time of the operation (Para [0067 and 0071]; Fig. 2D – see at least element 201 and 202; a prompt manner of the badge is generally to display a quantity of notification messages in an upper right corner of an application icon. For example, as shown in FIG. 2D, a badge 201 in an upper right corner of a phone icon is 2, indicating that there are two missed calls, and a badge 202 in an upper right corner of an SMS message icon is 3, indicating that there are three unread SMS messages).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Santillan to apply the application programs having user notification information at a time of the operation as taught by Mao since doing so would have predictably and advantageously allows to improve efficiency of managing a notification message and simplify a user operation (see at least Mao, Para [0008).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 2, which claim 1 is incorporated, Santillan discloses wherein the display control section displays a shortcut menu button on the desired screen (Fig. 9 - a shortcut menu screen g2 comprising a shortcut menu button), and displays the list of application programs in the shortcut menu in a case where the shortcut menu button is operated (Para [0085]; Fig. 12 and Fig. 13 – wherein upon detecting that a predetermined shortcut call operation was performed on the touch panel unit 20 that was displaying the standard menu screen g1, the main control portion 1 causes the touch panel unit 20 to display a shortcut menu screen g2 and further illustrated in Fig. 13 – wherein shortcut menu screen g2 include a list of application programs g20).
With respect to claim 4, which claim 1 is incorporated, Santillan discloses wherein the display control section displays a screen of a selected application program in a case where the user performs an operation to select the application program from the list of application programs (Para [0085]; Fig. 12 and Fig. 13 – wherein upon detecting that a predetermined shortcut call operation was performed on the touch panel unit 20 that was displaying the standard menu screen g1, the main control portion 1 causes the touch panel unit 20 to display a shortcut menu screen g2 and further illustrated in Fig. 13 – wherein shortcut menu screen g2 include a list of application programs g20 {Interpretation: wherein the user select a desired application from shortcut application list (g20) and perform an operation to the selected application e.g. mobile print and/or print me function}).
With respect to claim 5, which claim 4 is incorporated, Santillan discloses wherein the display control section displays a screen of the selected application program in a case where the user performs an operation to select the application program from the list of application programs (Para [0085]; Fig. 12 and Fig. 13 – wherein upon detecting that a predetermined shortcut call operation was performed on the touch panel unit 20 that was displaying the standard menu screen g1, the main control portion 1 causes the touch panel unit 20 to display a shortcut menu screen g2 and further illustrated in Fig. 13 – wherein shortcut menu screen g2 include a list of application programs g20 {Interpretation: wherein the user select a desired application from shortcut application list (g20) and perform an operation to the selected application e.g. mobile print and/or print me function}).
However, Santillan fails to explicitly disclose displaying a mark indicating presence of the user notification information for an application program with the user notification information in association with the representational figure.
Mao, working in the same field of endeavor, recognizes this problem and teaches displaying a screen of the user notification information for the selected application program (Para [0086 – 0070]; wherein as illustrated in Fig. 2B a notification message for an email application and the notification message for the weather application are displayed and when the user select one of the notification, the full content of the notification message is displayed without displaying the home screen and the associated application of the notification message).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Santillan to display a screen of the user notification information for the selected application program as taught by Mao since doing so would have predictably and advantageously allows to improve efficiency of managing a notification message and simplify a user operation (see at least Mao, Para [0008).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 6, which claim 1 is incorporated, Santillan discloses a display control section displays the list of application programs (Para [0047]; Fig. 7 – element 2; wherein a touch panel unit 20 that includes a panel 20p which serves as both a screen display portion and an operation portion as further illustrated in Fig. 7 list of application program displayed) and wherein the desired screen includes a home screen in which the application programs are each displayed using a representational figure (Para [0055 and 0056]; Fig. 7 – wherein a menu screen prepared for image processing in advance is referred to as a standard menu screen g1 (see FIG. 7). The standard menu screen g1 is used for setting conditions for the image processing such as the image reading process and the image formation process. The main control portion 1, in response to a selection operation performed on the touch panel unit, causes the touch panel unit 20 to selectively display a standard menu screen g1 among a plurality of standard menu screens g1 that have a hierarchical relationship).
However, Santillan fails to explicitly disclose displaying a mark indicating presence of the user notification information for an application program with the user notification information in association with the representational figure.
Mao, working in the same field of endeavor, recognizes this problem and teaches displaying a mark indicating presence of the user notification information for an application program with the user notification information in association with the representational figure (Para [0067 and 0071]; Fig. 2D – see at least element 201 and 202; a prompt manner of the badge is generally to display a quantity of notification messages in an upper right corner of an application icon. For example, as shown in FIG. 2D, a badge 201 in an upper right corner of a phone icon is 2, indicating that there are two missed calls, and a badge 202 in an upper right corner of an SMS message icon is 3, indicating that there are three unread SMS messages).
(see at least Mao, Para [0008).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 7, which claim 6 is incorporated, Santillan discloses wherein the display control section displays a screen of a selected application program (Para [0085]; Fig. 12 and Fig. 13 – wherein upon detecting that a predetermined shortcut call operation was performed on the touch panel unit 20 that was displaying the standard menu screen g1, the main control portion 1 causes the touch panel unit 20 to display a shortcut menu screen g2 and further illustrated in Fig. 13 – wherein shortcut menu screen g2 include a list of application programs g20).
However, Santillan fails to explicitly disclose displaying the selected application program without displaying the home screen, in a case where the user performs an operation to select the application program from the list of application programs.
Mao, working in the same field of endeavor, recognizes this problem and teaches displaying the selected application program without displaying the home screen, in a case where the user performs an operation to select the application program from the list of application programs (Para [0086 – 0070]; wherein as illustrated in Fig. 2B a notification message for an email application and the notification message for the weather application are displayed and when the user select one of the notification, the full content of the notification message is displayed without displaying the home screen and the associated application of the notification message).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Santillan displaying the selected application program without displaying the home screen, in a case where the user performs an operation to select the application program from the list of application programs as taught by Mao since doing so would have predictably and advantageously allows to enable the user to voluntarily make a choice, and the setting manner is relatively diversified, setting efficiency is higher, and operation is easier (see at least Mao, Para [0076).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 8, which claim 7 is incorporated, Santillan disclose a display control section displays the list of application programs (Para [0047]; Fig. 7 – element 2; wherein a touch panel unit 20 that includes a panel 20p which serves as both a screen display portion and an operation portion as further illustrated in Fig. 7 list of application program displayed).
 However, Santillan fails to explicitly disclose displaying a screen of the user notification information for the selected application program, without displaying the home screen, in a case where the user performs an operation to select the application program from the list of application programs.
(Para [0086 – 0070]; wherein as illustrated in Fig. 2B a notification message for an email application and the notification message for the weather application are displayed and when the user select one of the notification, the full content of the notification message is displayed without displaying the home screen and the associated application of the notification message).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Santillan displaying a screen of the user notification information for the selected application program, without displaying the home screen, in a case where the user performs an operation to select the application program from the list of application programs as taught by Mao since doing so would have predictably and advantageously allows to enable the user to voluntarily make a choice, and the setting manner is relatively diversified, setting efficiency is higher, and operation is easier (see at least Mao, Para [0076).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 9, which claim 1 is incorporated, Santillan disclose a display control section displays the list of application programs (Para [0047]; Fig. 7 – element 2; wherein a touch panel unit 20 that includes a panel 20p which serves as both a screen display portion and an operation portion as further illustrated in Fig. 7 list of application program displayed).
However, Santillan fails to explicitly disclose displaying in accordance with a degree of importance of the user notification information.
Mao, working in the same field of endeavor, recognizes this problem and teaches displaying in accordance with a degree of importance of the user notification information (Para [0004]; wherein the mobile phone determines, according to a usage habit of the user or content of an application prompt message, whether to instantly prompt, or determines an importance level of the notification message according to a relationship between a received notification message and a current user interface).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Santillan to display in accordance with a degree of importance of the user notification information as taught by Mao since doing so would have predictably and advantageously allows to enable the user to voluntarily make a choice, and the setting manner is relatively diversified, setting efficiency is higher, and operation is easier (see at least Mao, Para [0076).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 10, which claim 1 is incorporated, Santillan discloses a display control section displays the list of application programs (Para [0047]; Fig. 7 – element 2; wherein a touch panel unit 20 that includes a panel 20p which serves as both a screen display portion and an operation portion as further illustrated in Fig. 7 list of application program displayed).
However, Santillan fails to explicitly disclose displaying the list of application programs in accordance with a number of pieces of the user notification information.
Mao, working in the same field of endeavor, recognizes this problem and teaches displaying the list of application programs in accordance with a number of pieces of the user notification information (Para [0076]; classifies applications into at least two categories based on the UI prompt manner of the notification message for the application, or based on frequency that the notification message for the application is opened by the user, or according to a quantity of the notification message for the application in a period of time, or according to a prompt manner of a notification message currently being prompted. The terminal can display all application types under a same classification criterion. When the user selects an application type, the terminal displays all applications of the application type in a same user interface, and each displayed application has an option of at least one UI prompt manner).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Santillan to display the list of application programs in accordance with a chronological order of the user notification information as taught by Mao since doing so would have predictably and advantageously allows to enable the user to voluntarily make a choice, and the setting manner is relatively diversified, setting efficiency is higher, and operation is easier (see at least Mao, Para [0076).  

With respect to claim 11, which claim 1 is incorporated, Santillan discloses a display control section displays the list of application programs (Para [0047]; Fig. 7 – element 2; wherein a touch panel unit 20 that includes a panel 20p which serves as both a screen display portion and an operation portion as further illustrated in Fig. 7 list of application program displayed).
However, Santillan fails to explicitly disclose displaying the list of application programs in accordance with a chronological order of the user notification information.
Mao, working in the same field of endeavor, recognizes this problem and teaches displaying the list of application programs in accordance with a chronological order of the user notification information (Para [0076]; classifies applications into at least two categories based on the UI prompt manner of the notification message for the application, or based on frequency that the notification message for the application is opened by the user, or according to a quantity of the notification message for the application in a period of time, or according to a prompt manner of a notification message currently being prompted. The terminal can display all application types under a same classification criterion. When the user selects an application type, the terminal displays all applications of the application type in a same user interface, and each displayed application has an option of at least one UI prompt manner).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Santillan to display the list of application programs in accordance with a (see at least Mao, Para [0076).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 12, which claim 1 is incorporated, Santillan discloses wherein the display control section displays the list of application programs (Para [0047]; Fig. 7 – element 2; wherein a touch panel unit 20 that includes a panel 20p which serves as both a screen display portion and an operation portion as further illustrated in Fig. 7 list of application program displayed) in accordance with a frequency of use of the application programs (Para [0057]; wherein  the deeper the standard menu screens g1 are hierarchically configured, the more the touch operation is required before the user can reach a target standard menu screen g1. As a result, it is preferable to register a shortcut for, for example, a frequently used standard menu screen g1 based the use state of the user. This makes it possible to reach a target standard menu screen g1 by performing a less number of touch operations).
With respect to claim 13, (drawn to a computer-readable medium (CRM)) the proposed combination of Santillan in view of Mao, explained in the rejection of device claim 1 renders obvious the steps of the CRM of claim 13, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 13. Further Santillan disclose a non-transitory computer readable medium storing a program causing a computer to (Para [0052]; wherein stores programs that cause the MPU 11 to execute various types of processing, and stores information which is referred to or written by the MPU 11 that is executing a program).
With respect to claim 14, (drawn to a device) the proposed combination of Santillan in view of Mao, explained in the rejection of device claim 1 renders obvious the steps of the device of claim 14, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 14.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0360051 A1 Santillan et al. (hereinafter referred to as “Santillan”) in view of US 2018/0324567 A1 “Mao” as applied to claim 1 above, and further in view of US 2013/0097549 A1 “Park”.
With respect to claim 3, which claim 1 is incorporated, Santillan disclose a display control section displays the list of application programs (Para [0047]; Fig. 7 – element 2; wherein a touch panel unit 20 that includes a panel 20p which serves as both a screen display portion and an operation portion as further illustrated in Fig. 7 list of application program displayed).
However, neither Santillan nor Mao appears to explicitly disclose displaying the list of application programs in the shortcut menu in a case where the user performs a long-press operation on the desired screen.
Park, working in the same field of endeavor, recognizes this problem and teaches displaying the list of application programs in the shortcut menu in a case where the user performs a long-press operation on the desired screen (Para [0100]; wherein when any interaction (e.g., a tap type interaction based on interaction input and release) is inputted less than a predefined time on specific buttons, a shortcut button function may be performed to promptly execute a specific content mapped with the selected button. Also, when any interaction (e.g., a long press type interaction or a touch and hold type interaction) is inputted more than a predefined time on specific buttons, a search function may be performed to control a content search based on a character corresponding to the selected button).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Santillan in view of Mao to display the list of application programs in the shortcut menu in a case where the user performs a long-press operation on the desired screen as taught by Park since doing so would have predictably and advantageously allows to enhances the accessibility for and usability of applications and contents which a user desires to use. Embodiments of the present invention realize an optimal environment for an item search in a touch-sensitive device, thus improving usability, convenience, and competitiveness or such a touch-sensitive device (see at least Park, Para [0022).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kittaka (2015/0286445) disclose an image processing apparatus includes a screen information storage part to store, on a user basis, the screen information of an operating screen containing a shortcut for calling an application; a shortcut creating part to, in response to receiving a request for a job of the application, create a job shortcut for executing the job based on the information of the requested job, and make a request for updating the screen information of a user having requested the job; a screen management part to, in response to receiving the screen information updating request, add information of the created job shortcut to the screen information of the user; a user management part to authenticate and manage the user; a screen creating part to create the operating screen containing the job shortcut based on the screen information of the managed user; and a display part to display the created operating screen.
Kikuchi (2013/0246949) disclose in a display control device, a display setting unit creates, according to an operation input to an operation unit, a plurality of display settings according respectively to a plurality of moving states and stores the same in a setting information storage unit, a moving state determination unit determines a moving state based on a measurement value measured by a sensor, and a display control unit changes a screen display on a display according to the moving state by displaying a screen on the display according to any one display setting corresponding to the determination result of the moving state determination unit, among a plurality of display settings stored in the setting information storage unit.
Ogura (2016/0094735) disclose a function execution apparatus has a display, a scanner, and a controller. The controller is configured to execute a key display process in which at least one shortcut key is displayed on a display, and a multiple functions assigning process in which the controller assigns multiple particular functions to a multiple-function assigned key which is a shortcut key. Each of the multiple functions is associated with a scanning operation in which a scanner scans an image on the original, and a multiple functions execution process in which the controller executes the multiple functions assigned to the multiple-function assigned key when a user operation to select the multiple-function assigned key is done such that only one scanning operation is executed and the multiple functions are executed based on scan data obtained by one scanning operation instead of executing the scanning operation for each of the multiple functions.
Hirasawa (2018/0013900) disclose an image processing apparatus, including a display, a memory, and a controller, to provide a plurality of functions is provided. The controller controls the display to display one of a first screen, through which one of the plurality of functions is selectable; a second screen, through which one of a plurality of options for the selected function is selectable; and a third screen, through which selection of the one of the plurality of options is indicated. When the controller reads shortcut information that indicates a first option for a selected one of the functions, and when the first option is permitted to the user, the third screen is displayed. When the first option is not permitted to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637.  The examiner can normally be reached on Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672